Title: To James Madison from William Jarvis, 26 November 1802 (Abstract)
From: Jarvis, William
To: Madison, James


26 November 1802, Lisbon. Last wrote on 16 Nov. transmitting correspondence from Willis and Gavino. Detainment of the ship by contrary winds allowed him to forward a dispatch received on 19 Nov. from Pinckney. Now forwards another from Pinckney received “by the last post.” Has had one ship from New York and one from Philadelphia arrive since he wrote about quarantined vessels on 12 Oct. The New York ship had a bill of health and was admitted to pratique in nine days, which was forty days after it had sailed. The Philadelphia ship arrived “six days since” without a bill of health and was admitted “yesterday” but had had forty days’ passage. Dunbar went to Madrid “a few days ago” leaving Jarvis “to prosecute the business.” After waiting two weeks for the original agent to get the papers privately, Mr. Herbert, one of those named in the commission, recommended a friend for the purpose. Herbert’s friend promised to obtain the papers and Dunbar preferred to wait for him to do so for the reasons mentioned in Jarvis’s 1 Oct. letter, but Herbert’s friend having put him off several times “untill he has exhausted his (Mr D’s) patience,” Dunbar finally requested Jarvis to apply to the minister “in 10 days or a fortnight if they were not procured by that time.” The British ambassador Lord Fitzgerald arrived on 25 Nov. Frere, who was appointed to Madrid, “saild about three weeks since for Cadiz.”
 

   
   RC (DNA: RG 59, CD, Lisbon, vol. 1). 3 pp. Docketed by Brent.



   
   For Dunbar’s mission to Lisbon for the United Insurance Company, see JM to Jarvis, 12 May 1802, and Jarvis to JM, 22 Sept. and 1 Oct. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:217, 596–97, 607).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:607.



   
   A full transcription of this document has been added to the digital edition.

